Citation Nr: 0600069	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-27 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in October 2000.  Certification 
by the service department shows that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces in the Far East (USAFFE).  The decedent had 
recognized guerrilla service from January 1943 to May 1943, 
and regular Philippine Army service from January 1945 to May 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office in Manila, the Republic of the 
Philippines, which denied the appellant's claim for non-
service-connected death benefits.

Received from the appellant in September 2003 was a copy of 
her substantive appeal, VA Form 9, which she had dated in 
August 2002.  She claimed that she was filing a formal appeal 
due to the "cause of death" of her husband.  She 
essentially claimed that the decedent died of a disability 
(pulmonary tuberculosis) that was incurred or aggravated 
during service.  Since the RO has not yet had the opportunity 
to adjudicate the issue of service connection for cause of 
death, that issue is referred for appropriate action.


FINDING OF FACT

In August 2001, and again in February 2002, the National 
Personnel Records Center (NPRC) certified that the 
appellant's decedent had no service as a member of the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.

CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's late 
husband, have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
decedent's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, in a letter from the RO dated in July 
2001.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  She was 
also notified of the necessary criteria and the reasons that 
her claim had been denied, by means of the discussions in the 
October 2001 and March 2003 decisions and the June 2002 and 
August 2003 statements of the case (SOC).  There is no 
indication of any relevant records that the RO failed to 
obtain.  Moreover, the appellant does not contend that the 
service as verified by the service department is erroneous in 
such a way as to warrant a further request to the service 
department to verify or re-certify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits, and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

II.  Factual Background

In December 2000, the appellant filed a formal claim of 
entitlement to VA survivors' benefits (death pension).  Her 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(VA Form 21-534) was based upon her husband's death in 
October 2000, and her report that he had entered service in 
January 1943.  

Accompanying the appellant's VA Form 21-534 was the 
decedent's certificate of death, dated in October 2000, 
indicating that he died that month from pneumonia; and a copy 
of a marriage certificate verifying her marriage to the 
decedent in 1997.  

Received from the appellant in February 2001 was another 
formal claim for VA benefits (VA Form 21-534).  Along with 
her application she submitted a copy of a Social Security 
Administration form titled "Application for Survivor's 
Benefits", and duplicate copies of the decedent's 
certificate of death and their marriage certificate.  

The RO initially sought verification of the decedent's 
service through the NPRC, but mistakenly provided information 
pertaining to another individual with the same name as the 
decedent.  After the NPRC issued a response showing that the 
named individual had guerrilla service, the RO notified the 
appellant of this error by letter dated in July 2001.

In August 2001, the NPRC certified, in response to the RO's 
corrected request, that the decedent herein had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

In a letter dated in October 2001, the RO notified that the 
appellant that her claim was denied because VA had verified 
through the NPRC that the decedent had not had the required 
military service to be eligible for VA benefits.

Received from the appellant in March 2002 was a letter noting 
her disagreement with the RO's October 2001 letter.  She also 
included a photocopy of the decedent's identification card 
from Philippines Veterans Legion, dated in 1956-1957, as well 
as a February 2001 signed certificate from the General 
Headquarters of the Office of the Adjutant General of the 
Armed Forces of Philippines, which appears to show that the 
decedent was assigned to Camp Spencer USAFIP NL (SPAV) and 
was paid as a PFC (presumably private first class) from 
January 9, 1945, to May 1945.  

Received from the NPRC in February 2002 was a document 
certifying that the decedent had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

A statement of the case was issued by the RO in June 2002 on 
the issue of whether the appellant had legal entitlement to 
VA benefits.

Received from the appellant in August 2002, and again in 
January 2003, was her completed copy of a letter sent by the 
RO to her, requesting additional identifying information 
pertaining to the decedent.


Received from the appellant in January 2003 was a letter 
along with several documents, most of which had previously 
been submitted to the RO.  She submitted a copy of an 
enlisted record and an honorable discharge from the U.S. 
Army, for another individual with the same name as the 
decedent's.  She submitted a June 1995 signed certificate 
from the General Headquarters of the Office of the Adjutant 
General of the Armed Forces of Philippines, which appears to 
show that the decedent was assigned to Camp Spencer USAFIP NL 
and was paid as "Pfc" from January 9, 1945, to May 1945.  

In a letter dated in March 2003, the RO notified the 
appellant that her claim was denied because VA had been 
unable to verify through the NPRC that the decedent had the 
required military service to be eligible for VA benefits.  
The RO also notified the appellant that she had provided no 
new or identifying information other than that which had been 
previously furnished to NPRC and was the basis for their 
prior negative certification.  The RO noted that some of the 
other evidence belonged to a different individual with the 
same name as the veteran, and advised that the appellant be 
careful in her submissions so that she would not confuse the 
decedent with the other individual with the same name.  

Received from the appellant in May 2003 was a letter in which 
she essentially expressed her disagreement with the RO's 
decision.  She essentially claimed that the decedent died of 
a disability, pulmonary tuberculosis, which she claims was 
incurred during his service.  

In a July 2003 letter, the appellant reiterated that her 
claim for dependency and indemnity compensation was for her 
husband who died of a disability, pulmonary tuberculosis, 
which she claims was incurred during his service.  



A statement of the case was issued by the RO in August 2003 
on the issue of whether the appellant had legal entitlement 
to VA benefits.  The issue of service connection for cause of 
death was not addressed therein, but is addressed in the 
Introduction, above.

III.  Applicable Legal Criteria and Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002); 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41 (redesignated from 38 C.F.R. § 
3.9 in 66 Fed. Reg. 66,763-66,767 (Dec. 27, 2001)).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits. See 38 U.S.C.A. § 501(a)(1).  Under that authority, 
the Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.41 
and 3.203(a), (c), to govern the conditions under which the 
VA may extend veterans' benefits based upon service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus status 
as a veteran for VA benefits purposes) be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  See 38 C.F.R. §§ 3.41 (authorizing veteran 
status for Philippine veterans "from the date certified by 
the Armed Forces [of the United States]"); 3.203(a) 
(requiring service department documentation of service where 
available); 3.203(c) (requiring service department 
verification of service where documentation is not 
available).  

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F. 3d at 749.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
appellant's decedent.  Id.  

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service with the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, this documentation fails to meet the requirements of 
38 C.F.R. § 3.203(a).  In this regard, the Board notes that 
none of her submissions consists of a document from a United 
States service department.

In August 2001, and again in February 2002, the NPRC 
certified that the appellant's late spouse had no recognized 
guerrilla service, nor was he a member of the Commonwealth 
Army in the service of the Armed Forces of the United States.  
(As noted above, in February 2001 the NPRC verified guerrilla 
service for another individual who had the same name as the 
veteran, based upon incorrect evidence provided by VA, and 
this understandably caused some confusion for the appellant.)

However, as stated above, based upon the provisions of 38 
C.F.R. § 3.203, none of the documents submitted by the 
appellant constitutes valid evidence of service, because none 
of those documents was issued by a United States military 
service department.  Also, the August 2001 and February 2002 
certifications from the NPRC indicating that the appellant's 
deceased spouse had no qualifying service is binding on VA.  
See generally Spencer v West, 13 Vet. App. 376 (2000).  
Moreover, the appellant has provided no further evidence that 
would warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994). 

The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes, and 
that she is thus not eligible the death benefits claimed 
herein,

under the laws administered by VA.  As the law and not the 
evidence of record is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, supra, 6 Vet. App. at 429-30.  


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of entitlement to VA benefits, basic eligibility 
for VA death benefits is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


